Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                       November 26, 2019




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                            No. 52311-6-II

                               Respondent,

          v.

    GUADALUPE CRUZ CAMACHO,                                   UNPUBLISHED OPINION

                               Appellant.

         CRUSER, J. — Guadalupe Cruz Camacho appeals from the legal financial obligations

(LFOs) imposed by the trial court following his convictions for two counts of unlawful possession

of a controlled substance with intent to deliver. He argues that the trial court improperly imposed

attorney fees and defense costs and a criminal filing fee. The State concedes that under the 2018

amendments to the LFO statutes1 and State v. Ramirez,2 remand for the court to strike the court-

appointed attorney fees and defense costs and the criminal filing fee is required. We accept the

State’s concession and remand this case to the sentencing court to strike the attorney fees and

defense costs and criminal filing fee. Cruz Camacho raises other issues in a statement of additional

grounds for appeal3 (SAG); these arguments fail.


1
    LAWS OF 2018, ch. 269.
2
    191 Wn.2d 732, 747-49, 426 P.3d 714 (2018).
3
    RAP 10.10.
No. 52311-6-II


                                             FACTS

         In October 2013, Cruz Camacho was convicted of two counts of unlawful possession of a

controlled substance with intent to deliver. Based on an offender score of 1 for each offense, the

trial court imposed exceptional sentences of 96 months in custody for each count to be served

concurrently and to two 24-month school bus route stop enhancements, also to be served

concurrent to each other, for a total term of confinement of 120 months. 4 The court also ordered

Cruz Camacho to pay various LFOs.

         Cruz Camacho appealed. See State v. Espinoza, No. 45491-2-II (Wash. Ct. App. Aug. 1,

2017) (unpublished), http://www.courts.wa.gov/opinion/pdf/D2%2045491-2-II%20Opinion.pdf,

review denied, 189 Wn.2d 1030 (2017). We affirmed his convictions but held that Cruz Camacho

had received ineffective assistance of counsel at sentencing because his defense counsel failed to

argue that the two current offenses were same criminal conduct. Id. at 51. We also held that the

sentencing court erred by imposing discretionary LFOs without inquiring into Cruz Camacho’s

ability to pay. Id. We reversed Cruz Camacho’s sentence and remanded for resentencing. Id. at

53.

         On February 7, 2018, more than four years after Cruz Camacho’s conviction, the

sentencing court resentenced Cruz Camacho based on a revised offender score of 0 and

reconsidered the LFOs. The State requested the same sentence. Defense counsel asked for a

sentence that would allow Cruz Camacho to be released immediately.

         The sentencing court resentenced Cruz Camacho to 90 months of custody on each count to

run concurrently and to 24 months for the enhancements to run concurrently, for a total term of



4
    The court also imposed 12 months of community custody.
                                              2
No. 52311-6-II


confinement of 114 months. The court also imposed a $500 crime victim assessment, a $100

deoxyribonucleic acid database fee, $700 court-appointed attorney fees and defense costs, and a

$200 criminal filing fee.

       Cruz Camacho appeals his LFOs.

                                            ANALYSIS

                                               I. LFOS

       Cruz Camacho argues that under the 2018 amendments to the LFO statutes and Ramirez,

we should strike the $700 attorney fees and defense costs and the $200 criminal filing fee because

Cruz Camacho is indigent. The State agrees. We accept the State’s concession and remand this

case to the sentencing court to strike the attorney fees and defense costs and the criminal filing fee.

                                               II. SAG

       In his SAG, Cruz Camacho appears to ask us to address whether his trial counsel was

ineffective at trial. But this appeal is from the resentencing, not the trial, so we decline to address

any ineffective assistance of counsel claims not related to the resentencing hearing.

       Cruz Camacho also asks for assistance with a pending immigration case. This request is

outside the scope of this appeal.

       Finally, Cruz Camacho requests release “without probation” to his primary address in

California. SAG at 1. To the extent he is asserting that the sentencing court should not have

imposed community custody, that argument fails because one year of community custody was

required under RCW 9.94A.701(3)(c).




                                                  3
No. 52311-6-II


        Thus, Cruz Camacho is not entitled to relief based on any of the issues raised in his SAG.

But we remand this case to the sentencing court to strike the attorney fees and defense costs and

the criminal filing fee.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    CRUSER, J.
 We concur:



 WORSWICK, P.J.




 GLASGOW, J.




                                                4